Some time in 1924 Russell entered the employ of the Strand Amusement Company of Cincinnati, Ohio, in the capacity of an operator of a motion picture machine in the Strand Theatre.
He worked continuously for about five years. At the end of that tinfe he left the employ of the Strand Company because of the condition of his eyes. Not long thereafter he became totally blind. He filed claim with the Industrial Commission of Ohio for compensation for injuries received! in the course of his employment. His claim was rejected on the ground that his affliction was the result of disease rather than injury.
He filed his appeal from this decision in the Court of Common Pleas. The petition on appeal alleged in substance that his condition was due to exposure over a long period of time, while in the employ, of the Strand Company, operating the motion picture machine, to glaring and brilliant lights used in the operation of the picture machine; that his condition was that known as “optic athropy,” an incurable disease and a distraction of the optic nerve due to a condition caused by prolonged action of the rays of light used in the motion picture machine.
A demurrer was filed on behalf of the Commission was sustained by the Common Pleas.
Attorneys — Charles S. Bell; Pros. Atty., and Louis Schneider, Asst., Cincinnati, for plaintiff.
This decision was reversed by the Court of Appeals. To reverse Court of Appeals, this effort is being made to get the case before the Supreme Court on error.